23 F.3d 401NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ronald HAYWARD, Plaintiff Appellant,v.Mary MILLS;  Lynn Mann;  John Peterson;  F. Warren, Captain;Kenneth Taylor, Warden;  Richard Lanham,Commissioner;  J. Joseph Curran, Jr.,Attorney General, Defendants Appellees.
No. 94-6167.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 21, 1994.Decided:  May 20, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Edward S. Northrop, Senior District Judge.  (CA-94-18-N)
Ronald Hayward, Appellant Pro Se.
D.Md.
DISMISSED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order which denied relief on his 42 U.S.C. Sec. 1983 (1988) complaint without prejudice.  Because Appellant could cure the defects in his complaint through amendment, the order dismissing his complaint is not appealable.   Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993).  Accordingly, we dismiss the appeal.*  We dispense with oral argument because the facts and legal contentions are adequately presented and argument would not aid the decisional process.

DISMISSED


*
 Furthermore, Appellant's motion for injunctive relief to facilitate this appeal is dismissed as moot